Por Cuanto, los únicos supuestos errores señalados por el ape-lante son:
“Primero.- — La corte de distrito cometió error al proceder a oír pruebas al demandado en el acto de la comparecencia de éste para mostrar causa, y en ausencia de los demandantes.
“Segundo. — La corte cometió abuso de discreción al imponer las costas, gastos y honorarios de abogado a los demandantes.”
Por cuanto, la comparecencia del demandado obedeció a una orden para mostrar causa por qué no debería dictarse contra él un auto de mandamus solicitado por el demandante, ahora apelante, y en tal virtud no existe el primero de dichos supuestos errores;
Por cuanto, si bien no tenemos ante nos la prueba practicada por el demandado, consta de la sentencia apelada que la solicitud de mandamus fué radicada algunos dos días después de dictada por el juez municipal demandado la sentencia objeto de dicha solicitud, habiendo transcurrido más de un mes desde la fecha de ésta hasta la fecha de la comparecencia del demandado para mostrar causa, sin que atendidas las circunstancias especiales del caso exista abuso de discreción en la imposición de las costas;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Mayagüez en enero 12, 1934.